Name: 90/148/EEC: Council Decision of 22 March 1990 fixing the number of officials whose service may be terminated in 1990
 Type: Decision
 Subject Matter: employment
 Date Published: 1990-03-28

 Avis juridique important|31990D014890/148/EEC: Council Decision of 22 March 1990 fixing the number of officials whose service may be terminated in 1990 Official Journal L 081 , 28/03/1990 P. 0036 - 0036*****COUNCIL DECISION of 22 March 1990 fixing the number of officials whose service may be terminated in 1990 (90/148/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to Council Regulation (ECSC, EEC, Euratom) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal (1), and in particular the first subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, for each institution, the number of officials eligible for termination of service measures during 1990 should be fixed in accordance with the conditions laid down in Regulation (ECSC, EEC, Euratom) No 3518/85; Whereas it is appropriate to guarantee that use can be made in 1990 of the possibilities for termination of service of which use was not made from 1986 to 1989, within the limits laid down in Article 2 (1) of Regulation (ECSC, EEC, Euratom) No 3518/85, HAS DECIDED AS FOLLOWS: Sole Article The number of officials eligible for termination of service measures in 1990 shall be: - 60 for the European Parliament, - 65 for the Council, - 47 for the Commission, under the 'operating' budget, - five for the Commission, under the 'research' budget, - 14 for the Court of Justice, - two for the Economic and Social Committee, - two for the Court of Auditors. Done at Brussels, 22 March 1990. For the Council The President P. FLYNN (1) OJ No L 335, 13. 12. 1985, p. 56.